UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
CINDY NG,                                                  :

                                   Plaintiff,             :
                                                                   1:20-cv-04315-AKH
                          v.                              :

                                                          :
VARONIS SYSTEMS, INC., SARAH
HOSPELHORN, and ROB SOBERS,                               :

                                    Defendants.            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                         CONFIDENTIALITY STIPULATION AND ORDER

                 The undersigned counsel for Plaintiff Cindy Ng (“Plaintiff”) and

Defendant Varonis Systems, Inc. (“Defendant”) stipulate and agree that discovery in

the above-entitled action (“Action”) may involve the production of information that

the Parties may consider to be sensitive, confidential, personal, proprietary, and/or

protected by law, including but not limited to the Health Insurance Portability and

Accountability Act of 1996 and updated through HIPAA Omnibus Rule of 2013

(“HIPAA”), as well as under statutory or other legal privileges. The term “Action”

includes all applicable appeals. Accordingly, the Parties and their undersigned counsel

agree as follows:

                 1.       “Confidential Information” shall mean and refer to all documents,

responses to document or information requests, information on magnetic media,

computer tapes, computer disks, hard copies or printouts derived from computer

tapes or computer disks, or individual portions thereof, or other information which a
Party designates “CONFIDENTIAL” at the time of its disclosure, in the manner set

forth in this stipulation, and which that Party alleges includes bona fide personal,

medical, proprietary or otherwise sensitive information, including but not limited to

trade secrets, confidential research, non-public financial information, “non-public

personal information” or “confidential health information” (as defined in HIPAA

and/or any other applicable state or federal law or regulation concerning confidential

health information), medical records and/or private personal information. The Parties

may further designate certain “confidential” materials or testimony of a highly

confidential nature as “ATTORNEYS’ EYES ONLY” (“Attorneys’ Eyes Only Material”).

Attorneys’ Eyes Only Material refers to confidential materials that has a likelihood of

causing competitive harm to the producing Party if disclosed to persons other than

those identified in paragraph 6. This Stipulation Regarding Confidential Information

(“Stipulation”) will not apply to documents or other materials that the Parties have

obtained through sources other than the Providing Party (as defined herein).

      2.     In the event that any Party inadvertently discloses or produces any

document that is privileged, non-responsive, or otherwise exempt from disclosure or

production, it shall not constitute a waiver of any and all privileges applicable to that

or any other document. Any party who realizes that an inadvertent disclosure has

occurred must immediately notify, in writing, all other Parties of the inadvertent

disclosure. Once such notification is given, the Party receiving notice must take

steps to ensure inadvertently produced or disclosed documents are not disclosed to

                                           2
any person or used for any reason without prior approval and consent of the Court.

Any Party seeking the approval and consent of the Court for disclosure or use of

such documents shall follow the procedures set forth in paragraph 10.

      3.     Documents deemed confidential shall be so designated by clearly

marking “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” on each page thereof.

      4.     The inadvertent failure to designate material as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall not be deemed a waiver of any claim of

confidentiality as to such matter, and the same thereafter may be corrected by

supplemental written notice. It shall not be deemed a violation of the Stipulation to

have disclosed information not designated as “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” that is subsequently so designated if disclosure was made prior to such

designation. Any failure of the Parties to designate a document or information as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall not be deemed a waiver of

any claim of confidentiality that the Parties would otherwise be entitled to invoke

against a non-party to this Action.

      5.     Confidential Information, copies thereof, information contained therein

and any notes, abstracts, summaries, analyses or reports pertaining thereto may be

inspected by or revealed to only the following “Qualified Persons”:

      a.     Parties to this Action and any officer, director, employee, trustee,
             partner or in-house legal personnel for a Party who is responsible for
             assisting counsel in the Action;




                                         3
      b.     Outside counsel and in-house counsel for the Parties in this Action,
             including regular employees who provide assistance for purposes of
             discovery, litigation, preparation for trial, and/or trial of this Action as a
             part of their regular job duties.

      c.     Any expert retained or consulted by a Party for the purpose of obtaining
             such expert’s advice or opinion regarding issues in the Action, but only
             to the extent necessary for the expert to provide such advice or opinion
             and provided the expert has signed an Agreement to Maintain
             Confidentiality in the form attached hereto as Exhibit A.

      d.     Witnesses who may testify in the Action, provided that the material
             disclosed is directly related to the subject of their testimony and
             provided the witness has signed an Agreement to Maintain
             Confidentiality in the form attached hereto as Exhibit A.

      e.     Any other person who is designated a Qualified Person by order of this
             Court or further agreement of the Parties;

      f.     The Court and any personnel necessary to facilitate the Action,
             including, but not limited to: stenographic reporters and clerical and/or
             administrative personnel; and

      g.     Any other person to whom the Parties agree in writing and provided the
             witness has signed an Agreement to Maintain Confidentiality in the form
             attached hereto as Exhibit A.

      6.     Attorneys’ Eyes Only Material may be inspected by or revealed to only

the following Qualified Persons:

      a.     Outside counsel and in-house counsel for the Parties in the Action,
             including regular employees of counsel who provide assistance for
             purposes of discovery, litigation, preparation for trial, and/or trial of this
             of this Action as a part of their regular job duties.

      b.     The Court and any personnel necessary to facilitate the instant Action,
             including, but not limited to: stenographic reporters and clerical and/or
             administrative personnel; and




                                            4
      c.      Any expert retained or consulted by a Party for the purpose of obtaining
              such expert’s advice or opinion regarding issues in the Action, but only
              to the extent necessary for the expert to provide such advice or opinion
              and provided the expert has signed an Agreement to Maintain
              Confidentiality in the form attached hereto as Exhibit A.

      7.      All Confidential Information and Attorneys’ Eyes Only Material shall be

used solely for purposes of this Action.

      8.      Any document production that may contain “non-public personal

information” or “confidential health information” (as defined in HIPAA and/or other

applicable state or federal law or regulation concerning confidential health

information) may be produced in encrypted form and the production media shall be

labeled “MAY CONTAIN NON-PUBLIC PERSONAL INFORMATION” or “MAY

CONTAIN CONFIDENTIAL HEALTH INFORMATION” as applicable. If a producing

party encrypts or “locks” the production, the producing party shall simultaneously

send, under separate cover, an explanation of how to decrypt the files.            The

producing party may also redact any non-relevant information protected by HIPAA

and shall label any such redaction as “CONFIDENTIAL HEALTH INFORMATION” or

“CHI”. The producing party will produce a redaction log identifying the basis for all

redactions.

      9.      In the event that a Qualified Person is requested to produce Confidential

or Attorneys’ Eyes Only Material, outside of the Action, pursuant to a request for

production of documents or information, interrogatory, request for admission,

subpoena, deposition or other form of discovery, the Qualified Person will notify the

                                           5
producing party and provide the producing party with a reasonable opportunity to

object or file a motion to quash prior to disclosure of any Confidential Material. In

the event that a Qualified Person receives a request to produce any Confidential

Information or Attorneys’ Eyes Only Material, or if a Qualified Person is served with

a motion to compel production of documents or information or a subpoena (in the

event that the subpoena may not be objected to) that demands the disclosure of

such material, they will immediately notify the Party who provided the subject

information (the “Providing Party”) of the request, demand, motion, or subpoena.

The Qualified Person will allow the Providing Party thirty (30) days, or the maximum

amount of time available, to contest its disclosure. The Qualified Person will use

reasonable efforts to obtain assurances that confidential treatment will be accorded

to such information; provided, however, that all legal fees and costs and any other

expense incurred in connection with such efforts shall be paid by the Providing Party

making such a request.

      10.    Information shall be designated as “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” only upon a good-faith belief that the information falls within the scope

of information subject to protection, under the definition set forth above.

      11.    A party objecting to the designation of a document, information, or

testimony as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall so notify the

other Party in writing setting forth with specificity the information that he or she

contends is not confidential and attempt to resolve the dispute. If this attempt is

                                          6
not successful, the objecting Party may file an application with the Court for ruling

that the document, information, or testimony not be treated as “CONFIDENTIAL.”

The burden of establishing the legitimacy of the confidential designation, shall at all

times remain on the producing party. Except as provided above, until the Court

enters an order, if any, changing the designation of the document or testimony, it

shall be given the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” treatment initially

assigned to it and provided for in this Stipulation.

      12.    All Qualified Persons shall be informed prior to disclosure of any

Confidential Information or Attorneys’ Eyes Only Material, of the nature and scope

of this Stipulation, and his or her obligations under this Stipulation.     No person

receiving Confidential Information or Attorneys’ Eyes Only Material shall disclose it

to any person other than those described in paragraphs 5 and 6 and for the purposes

specified in this Stipulation, and in no event shall such person make any other use

of such “Confidential” or “Attorneys’ Eyes Only” Material.

      13.    Copies of all executed Agreements to Maintain Confidentiality shall be

maintained by counsel.

      14.    Any party may seek to modify, expand, cancel or supersede this

agreement by stipulation of the Parties or by motion on notice and the Court shall

give no weight to the terms of this Stipulation in considering the proposed

amendment or other relief. Nothing herein shall:




                                           7
      a.     operate as an admission by any Party that any particular discovery
             material contains or reflects trade secrets, nonpublic proprietary or
             commercial information or other confidential matters;

      b.     prejudice in any way the rights of any Party to object to the production
             of documents it considers not subject to discovery;

      c.     prejudice in any way the rights of a Party to seek a Court determination:

             i)     whether particular discovery materials shall be produced; or

             ii)    if produced, whether such material should be subject to the terms
                    of this Stipulation;

      d.     prejudice in any way the rights of a Party to apply to the Court for a
             further protective order relating to any Confidential Information or
             Attorneys’ Eyes Only Material;

      e.     prejudice in any way the right of a Party to seek relief from a provision
             of this Stipulation; or

      f.     operate as a waiver of the Parties rights under New York law.

      15.    All documents, transcripts, magnetic media, or portions thereof, as well

as any copies, designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” pursuant

to this Stipulation shall be returned to the producing Party within forty-five (45) days

of the conclusion of this Action, or at the option of counsel, destroyed (and certified

by affidavit as having been destroyed). All databases and similar compilations of

information shall be destroyed and such destruction shall be certified to by counsel

for the obtaining Party and by Qualified Persons identified in paragraphs 5 and 6

above. In accordance with and for the period proscribed by professional obligations,




                                           8
Counsel is permitted to maintain a working file that contains “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” materials.

      16.    This Stipulation shall be effective immediately and shall survive the

conclusion of this Action. The Court shall retain jurisdiction to enforce the terms of

this Stipulation for so long as it remains in force.

      17.    This stipulation may be signed in counterparts, and PDF, electronic and

facsimile signatures shall be deemed originals herein.




                                            9
Dated: New York, New York
       April 20, 2021


BALLON, STOLL, BADER AND NADLER        PADUANO & WEINTRAUB LLP

  s/Marshall Bellovin                  /s/ Kerry A. Burns
Marshall Bellovin, Esq.                Kerry A. Burns, Esq.
Monika Olowska, Esq.                   Meredith Cavallaro, Esq.
729 Seventh Avenue                     1251 Avenue of the Americas
17th Floor                             Ninth Floor
New York, New York 10019               New York, New York 10020
(212) 575-7900                        (212) 785-9100

Counsel for Plaintiff                  Counsel for Defendant


SO ORDERED46#+&$550
36-&0'13"$5*$&*7:


____________________
T)PO"MWJO,)FMMFSTUFJO
Hon. Alvin K. Hellerstein

%BUFE"QSJM 




                                  10
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
CINDY NG,                                                  :

                                   Plaintiff,             :
                                                                   1:20-cv-04315-AKH
                          v.                              :

                                                          :
VARONIS SYSTEMS, INC., SARAH
HOSPELHORN, and ROB SOBERS,                               :

                                    Defendants.            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                         AGREEMENT TO MAINTAIN CONFIDENTIALITY

                   The undersigned hereby acknowledges and says:

                   I hereby attest to my understanding that information or documents

designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” are provided to me

pursuant to the terms and conditions and restrictions of the Confidentiality Stipulation

(“the Stipulation”) dated _____________, 2021 in the above-styled Action; that I have

been given a copy of and have read the Stipulation, and that I hereby agree to be

bound by its terms.             I also understand that my execution of this Agreement to

Maintain Confidentiality, indicating my agreement to be bound by the Stipulation, is

a prerequisite to my review of any produced materials, as defined in the Stipulation.

                  I further agree that I shall not disclose to others, except in accordance

with the Stipulation, such information or documents, including notes or other

memoranda or writings regarding information contained therein, and that such

information or documents shall be used only for the purposes authorized by the
Stipulation.

               I further agree and attest to my understanding that my obligation to

honor the confidentiality of such information or documents will continue even after

the termination of this action.

               I further agree and attest to my understanding that, in the event that I

fail to abide by the terms of the Stipulation, I may be subject to sanctions, including

contempt, for such a failure.

               I further agree to be subject to the jurisdiction of the Court in any

proceeding to enforce this Stipulation.



Dated: __________________


                                          By:

                                          Printed Name: _______________________

Subscribed and sworn to before me

this ____ day of __________________

_________________________________
Notary Public
